DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/22 has been entered.

Allowable Subject Matter
Claims 1, 4-13, and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach or render obvious the claimed combination injecting a first stream comprising the bubbles having the predetermined characteristic into a second stream comprising a multi-phase flow through a pipe; a first received signal comprising a portion of emitted signal from the injected bubbles having a frequency C1f1 where C1 does not equal 1, the first receiver being located on the exterior of the pipe, wherein the frequency C1f1 is at least partially dependent on the predetermined characteristic of the bubbles, the frequency C1f1 being a predetermined frequency response based on the frequency f1 of the first ultrasonic signal applied to the bubbles; the first filter being configured for exclusion of at least a signal having a frequency fi from the first filtered signal and configured for inclusion of at least a signal having a frequency C1f1 in the first filtered signal; generating, by a second transducer, a second ultrasonic signal having a frequency f2 suitable for excitation of at least a portion of the injected bubbles, a second received signal comprising a portion of emitted signal from the bubbles having a frequency C2f2 where C2 does not equal 1; passing the second received signal through a second filter to form a second filtered signal, the second filter being configured for exclusion of at least a signal having a frequency f2 from the second filtered signal and configured for inclusion of at least a signal having a frequency C2f2 in the second filtered signal; cross-correlating the first filtered signal with the second filtered signal to determine a time shift corresponding to a maximum correlation between the first filtered signal and the second filtered signal; and estimating the flow velocity of the multi-phase flow based on the separation distance and the determined time shift by dividing the separation distance by the time shift.

With respect to claim 25, the prior art does not teach or render obvious the claimed combination selecting a predetermined characteristic of bubbles; injecting a first stream comprising the bubbles having the predetermined characteristic into a second stream comprising a multi-phase flow through a pipe; generating, by a first transducer, a first ultrasonic signal having a frequency f1 suitable for excitation of at least a portion of the injected bubbles, the first transducer being located on an exterior of the pipe; receiving, by a first receiver, a first received signal comprising a portion of emitted signal from the injected bubbles having a frequency C1f1 where C1 does not equal 1, wherein the frequency C1f1 is at least partially dependent on the predetermined characteristic of the bubbles, the first received signal being indicative of the presence of the bubbles, the first filter being configured for exclusion of at least a signal having a frequency fi from the first filtered signal and configured for inclusion of at least a signal having a frequency C1f1 in the first filtered signal; generating, by a second transducer, a second ultrasonic signal having a frequency f2 suitable for excitation of at least a portion of the injected bubbles, a second received signal comprising a portion of emitted signal from the bubbles having a frequency C2f2 where C2 does not equal 1; the second filter being configured for exclusion of at least a signal having a frequency f2 from the second filtered signal and configured for inclusion of at least a signal having a frequency C2fe in the second filtered signal; cross-correlating the first filtered signal with the second filtered signal to determine a time shift corresponding to a maximum correlation between the first filtered signal and the second filtered signal; and estimating the flow velocity of the multi-phase flow based on the separation distance and the determined time shift by dividing the separation distance by the time shift.

With respect to claim 25, the prior art does not teach or render obvious the claimed combination selecting a predetermined characteristic of bubbles that gives rise to a unique detectable signal distinguishable from those created by other agents dispersed within the multi-phase flow in the pipe; injecting a first stream comprising the bubbles having the predetermined characteristic into a second stream comprising a multi-phase flow through a pipe; generating, by a first transducer, a first ultrasonic signal having a frequency fi suitable for excitation of at least a portion of the injected bubbles; a first received signal comprising a portion of emitted signal from the injected bubbles having a frequency C1f1 where C1 does not equal 1, wherein the frequency C1f1 is at least partially dependent on the predetermined characteristic of the bubbles; the first filter being configured for exclusion of at least a signal having a frequency f1 from the first filtered signal and configured for inclusion of at least a signal having a frequency C1f1 in the first filtered signal; a second ultrasonic signal having a frequency f2 suitable for excitation of at least a portion of the injected bubbles; a second received signal comprising a portion of emitted signal from the bubbles having a frequency C2f2 where C2 does not equal 1; the second filter being configured for exclusion of at least a signal having a frequency f2 from the second filtered signal and configured for inclusion of at least a signal having a frequency C2f2 in the second filtered signal; cross-correlating the first filtered signal with the second filtered signal to determine a time shift corresponding to a maximum correlation between the first filtered signal and the second filtered signal; and estimating the flow velocity of the multi-phase flow based on the separation distance and the determined time shift by dividing the separation distance by the time shift.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jacobson (4,787,252) which teaches a correlation analyzer for measuring a velocity flow.
Wada (JP 2010223839) which teaches a bubble injector used in a flow rate measuring apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853